COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-17-00030-CV


IN THE ESTATE OF WILLIAM F.
TRIMBLE, DECEASED




                                      ----------

          FROM COUNTY COURT AT LAW NO. 2 OF PARKER COUNTY
                    TRIAL COURT NO. CIV-13-0523

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Following the death of William F. Trimble, Appellant Anthony Trimble

sought to probate a will that William executed on January 20, 1992.             On

September 10, 2013, the probate court signed an order admitting that will to

probate and issuing letters testamentary to Appellant. On April 4, 2014, Appellee

Christopher Dell Trimble filed an application to set aside the probate court’s order


      1
       See Tex. R. App. P. 47.4.
admitting the January 20, 1992 will to probate and to revoke the letters

testamentary that had been issued to Appellant, alleging that Appellant had acted

fraudulently in applying to admit that will to probate. On September 29, 2016, the

probate court signed an order (1) finding that the January 20, 1992 will had been

revoked and (2) revoking the letters testamentary that it previously issued to

Appellant (Revocation Order). After the trial court signed the Revocation Order,

the record shows that Appellee filed a second amended answer to application for

probate and counterclaims against Appellant, in which Appellee asserted breach

of fiduciary duty, fraud, and tortious interference with inheritance claims against

Appellant.2 On November 1, 2016, the probate court signed an order bifurcating

Appellee’s claim for revocation from all other claims pending in the suit

(Bifurcation Order).

      Appellant attempts to appeal from the probate court’s Revocation Order

and Bifurcation Order.    On February 1, 2017, we notified Appellant of our

concern that we lacked jurisdiction over this appeal because it did not appear

that the Revocation Order and the Bifurcation Order were final judgments or

appealable interlocutory orders. We informed Appellant that unless he or any

party desiring to continue the appeal filed a response showing grounds for

continuing the appeal by February 13, 2017, we would dismiss this appeal for

want of jurisdiction.   See Tex. R. App. P. 42.3(a), 44.3.       Appellant filed a

      2
       Our record does not contain an original or first amended answer to
application for probate and counterclaims against Appellant.

                                        2
response stating that although he does not believe that the Bifurcation Order is a

severance that would make the Revocation Order final and appealable, he

nevertheless filed this appeal in an abundance of caution in the event that it was.

      A separate trial and a severance are two different procedures. See In re

Ben E. Keith Co., 198 S.W.3d 844, 850 (Tex. App.—Fort Worth 2006, orig.

proceeding).   A severance divides a lawsuit into two or more separate and

independent causes, and a judgment that disposes of all parties and issues in

one of the severed causes is a final and appealable order. Hall v. City of Austin,

450 S.W.2d 836, 837–38 (Tex. 1970); e.g., Ben E. Keith Co., 198 S.W.3d at 850

(citing Hall, 450 S.W.2d at 837–38). An order for a separate trial, by contrast,

leaves the lawsuit intact but enables the court to hear and determine one or more

issues without trying all controverted issues at the same hearing, and an order

entered at the conclusion of a separate trial is often interlocutory because no final

and appealable judgment can properly be rendered until all of the controlling

issues have been tried and decided. Hall, 450 S.W.2d at 838; e.g., Ben E. Keith

Co., 198 S.W.3d at 850 (citing Hall, 450 S.W.2d at 837–38).

      Generally, appeals may be taken only from final judgments or interlocutory

orders that are authorized by statute. Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195, 200 (Tex. 2001). A judgment or order is final if it disposes of every

pending claim and party. Id. at 205. Neither the Bifurcation Order itself nor

anything else in the record before this court shows that the probate court severed

Appellee’s revocation claim from his other claims and assigned the revocation

                                         3
claim a different cause number than Appellee’s other claims.            See Hall,
450 S.W.2d at 838 & n.2 (stating that nothing in the record could be construed as

ordering a severance and distinguishing cases involving orders that expressly

severed claims and/or assigned new cause numbers to the severed claims).

Thus, the Revocation Order is not a final judgment. Id. And Appellant has not

cited any statute that authorizes an interlocutory appeal from the Revocation

Order and the Bifurcation Order. Accordingly, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).


                                                      /s/ Lee Gabriel

                                                      LEE GABRIEL
                                                      JUSTICE

PANEL: GABRIEL, SUDDERTH, and KERR, JJ.

SUDDERTH, J., concurs without opinion.

DELIVERED: April 6, 2017




                                         4